311 F.2d 222
AMERICAN SURETY COMPANY, a Corporation, Plaintiff-Appellant,v.Herman MORTON, Aaron Karchmer, and Charles Gross,Defendants-Appellees.
No. 13787.
United States Court of Appeals Seventh Circuit.
Dec. 5, 1962, Rehearing Denied Jan. 9, 1963.

John P. Wham, Charles Wham, Wham & Wham, Centralia, Ill., for plaintiff-appellant.
Hugh V. Murray, Jr., Centralia, Ill., Joseph H. Goldenhersh, Goldenhersh & Goldenhersh, East St. Louis, Ill., Murray & Stephens, William C. Stephens, Centralia, Ill., for defendants-appellees.
Before HASTINGS, Chief Judge, and KNOCH and SWYGERT, Circuit Judges.
HASTINGS, Chief Judge.


1
American Surety Company (appellant) brought this action to recover $6,126.94 from defendants Morton, Karchmer and Gross (appellees), which amount plaintiff had been called upon to pay as the stipulated balance of delinquent premium account of R. F. Niblo, Inc., an insurance agency, accruing to The Travelers Companies.


2
In discharge of its obligation as a surety, plaintiff paid this amount to Travelers.  In consideration of such payment, Travelers assigned to plaintiff the written joint and several guaranty of the insurance agency's obligations to Travelers executed in its favor by the individual defendants.


3
Plaintiff sought to recover from the individual guarantors by virtue of the assignment to it of their personal guaranty of this obligation or in any event as a surety subrogee.


4
The district court, following a bench trial, denied such recovery and entered judgment in favor of defendant guarantors and against plaintiff.  Plaintiff appealed from such judgment.


5
The learned district court, Honorable William C. Juergens presiding, filed a well-considered opinion in support of its judgment, reported as American Surety Company v. Morton, D.C.E.D.Ill., 200 F.Supp. 82 (1961).1


6
The opinion of Judge Juergens fully states the issues and facts surrounding this transaction.  We fully approve of and concur in the determination of this case on the grounds and for the reasons stated by the district court.  We adopt the opinion of the district court as our opinion in the disposition of this appeal.


7
For the reasons set out in 200 F.Supp. 82, supra, the judgment appealed from is affirmed.


8
Affirmed.



1
 See American Surety Company v. Morton, D.C.E.D.Ill., 22 F.R.D. 261 (1958), for an interim ruling of the district court in this matter with reference to defendants' motions to bring in certain third-party defendants